DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 08/07/2020, have been received and entered.  Claims 3-13, 15-32, 36-119, 121-125, 127-128, 130-133, 135-138, 141-155, 158-160, 163-164, and 166-173 have been cancelled.
Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, 156-157, 161-162, and 165 are pending and under examination.

Priority
This application is the National Stage of International Application No. PCT/US2019/016844, filed February 6, 2019, which claims priority from U.S. Provisional Patent
Application No. 62/627,408, filed February 7, 2018; U.S. Provisional Patent Application No. 62/694,318, filed July 5, 2018; and U.S. Provisional Patent Application No. 62/772,956, filed November 29, 2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 04/13/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, 156-157, 161-162, and 165 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The preamble of independent Claim 1 recites “[a] method for treating an antineutrophil cytoplasmic autoantibody (ANCA) associated vasculitis in a patient in need of treatment”.  The body of the claim recites an active step of “administering to the patient”.  The subject population of the instant claims is unclear because “a patient in need of treatment” does not clearly convey any patient “in need of treatment”.
This rejection can be overcome by amending Claim 1 to recite “in a patient in need thereof” or “in a patient in need of such treatment”, which would clearly tie the recited patient to the recited “treating an antineutrophil cytoplasmic autoantibody (ANCA) associated vasculitis”, i.e., “[a] method for treating an antineutrophil cytoplasmic autoantibody (ANCA) associated vasculitis in a patient in need thereof” or “[a] method for treating an antineutrophil cytoplasmic autoantibody (ANCA) associated vasculitis in a patient in need of such treatment”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, and 165
Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, and 165 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2015/0210655 A1 (Published Jul. 30, 2015) in view of WO 2014/091443 A1 (Published June 19, 2014), JARROT ET AL. (Autoimmunity Reviews, 2016, vol. 15, pages 704-713), and KORKMAZ ET AL. (Semin. Immunopathol., 2013, vol. 35, pages 411-421).

Claimed Invention
	The claims encompass methods of administering compounds of formula (I) as defined in Claim 1 for the treatment of an antineutrophil cytoplasmic autoantibody (ANCA) associated vasculitis in a patient.  See Claim 1.

Teachings of US ‘655
	US ‘655 teaches the same compounds of formula (I) as defined in instant Claim 1 as inhibitors of dipeptidyl peptidase I (DPPI) (also known as cathepsin C) activity for use in therapy, See Abstract; [0003]; [0017]-[0028]; [0141]; Claims 1-7 and 11-12.
	As per Claim 33, the compound of formula (I) is selected from the same compounds recited in Claim 33. See [0102]-[0137]; Claim 4.
	As per Claims 34-35, the compound of formula (I) is (2S)-N-{(1S)-1-Cyano-2-[4-(3-methyl-2-oxo-2,3-dihydro-1,3-benzoxazol-5-yl-)phenyl]ethyl}-1,4-oxazepane-2-carboxamide. See [0104]; Claims 5-6.
	As per Claim 120, the compounds are provided as a pharmaceutical formulation comprising a therapeutically effective amount of a compound of formula (I) and a pharmaceutically acceptable diluent, excipient, and/or inert carrier. See [0030]; Claim 7.
	As per Claim 165, US ‘655 teaches the dosage administered will vary with the compound employed, the mode of administration, the treatment desired and the disorder indicated. For example, if the compound is administered orally, then the daily dosage of the compound of the disclosure may be in the range from 0.01 micrograms per kilogram body weight (g/kg) to 100 milligrams per kilogram body weight (mg/kg). See [0175].

	US ‘655 differs from the instant claims in so far as while teaching the claimed compounds of formula (I) are inhibitors of dipeptidyl peptidase I (DPPI) (also known as cathepsin C) useful in the treatment of various lung diseases such as cystic fibrosis and bronchiectasis, US ‘655 does not disclose ANCA associated vasculitis as such a disease/disorder treatable by the DPPI inhibitors taught therein.


Teachings of WO ‘443
	WO ‘443 teaches cathepsin C inhibitors for treating cystic fibrosis, non-cystic fibrosis bronchiectasis, and ANCA-associated vasculitis.1 See Title; Abstract; Claims 1-11.
	WO ‘443 teaches the compounds of the invention inhibit the cathepsin C enzyme and can be useful in the treatment of conditions wherein the underlying pathology is (at least in part) attributable to cathepsin C involvement or in conditions wherein cathepsin C inhibition offers some clinical benefit even though the underlying pathology is not (even in part) attributable to cathepsin C involvement. Examples of such conditions cystic fibrosis, non- cystic fibrosis bronchiectasis, and ANCA-associated vasculitis. Accordingly, in another aspect the invention is directed to methods of treating such conditions. See page 19, first full paragraph.

Teachings of JARROT ET AL.
	Jarrot et al. teach antineutrophil cytoplasmic antibody (ANCA)-associated vasculitis (AAV) constitutes a group of rare diseases characterized by necrotizing inflammation of small blood vessels and the presence of ANCA. Neutrophils play a central role in the pathophysiological process of AAV since they are both effector cells responsible for endothelial damage and targets of autoimmunity. See Abstract.
	As per Claims 139-140, Jarrot et al. teach GPA and MPA are both known subtypes of ANCA-associated vasculitis in which AAV patients are clinically and pathologically subclassified. See page 705, left column, first paragraph.
	Jarrot et al. provide a nexus between DPPI activity and ANCA-associated vasculitis, teaching that ANCA-induced neutrophil and monocyte activation leads to the release of toxic NSP activation requires a proteolytic cleavage by the lysosomal enzyme dipeptidyl peptidase I (DPPI), also known as cathepsin C. See page 707, right column, second full paragraph.

Teachings of KORKMAZ ET AL.
	Korkmaz et al. expressly suggest that dipeptidyl peptidase I (cathepsin C) is a pharmacological target in granulomatosis with polyangiitis (Wegener granulomatosis). See Title; Abstract.
	Korkmaz et al. teach membrane-bound PR3 (mbPR3) at the neutrophil surface is the prime antigenic target of antineutrophil cytoplasmic autoantibodies (ANCA) in granulomatosis with polyangiitis (GPA), a vasculitis of small blood vessels and granulomatous inflammation of the upper and/or lower respiratory tracts. The interaction of ANCA with mbPR3 results in excessive activation of neutrophils to produce reactive oxygen species and liberation of granular proteinases to the pericellular environment. In this review, the authors teach they focus on PR3 and dipeptidyl peptidase 1 as “attractive pharmacological targets whose inhibition is expected to attenuate autoimmune activation of neutrophils in GPA.” See Abstract.
	Korkmaz et al. teach mbPR3 appears to be a major target for neutrophil-activating ANCA in systemic vasculitis and that strategies aimed at reducing interactions between ANCA and PR3 on the surface of neutrophils should therefore be appropriate to stem inflammation of small vessels as observed in GPA. Korkmaz et al. teach reducing the level of PR3 expression at the neutrophil surface appears to be one possibility that can be successfully implemented by either a) removing active PR3 from the surface of triggered neutrophils with the help of fast-acting inhibitors that favorably compete with ANCA binding or b) reducing the biosynthesis of PR3 and the pool of the surface fraction by inhibiting DPPI, the protease that converts the proform of PR3 into an enzymatically active protease. See page 412, right column, last paragraph.
	Korkmaz et al. teach preventing expression of PR3 at the cell surface remains a possibility to reduce neutrophil interaction with circulating ANCA and DPPI is the major protease involved in the activation of PR3 and related NSPs. See page 418, right column, second and third full paragraphs.
	Korkmaz et al. teach the pharmacological inactivation of DPPI in human neutrophil progenitors could reduce membrane binding of PR3 and, as a consequence, neutrophil priming by pathogenic autoantibodies in GPA.  In vivo experiments in knock-out mice and human cells revealed that inactivation of DPPI significantly reduces neutrophil accumulation at inflammatory sites.  Korkmaz et al. teach all these results support the idea that DPPI inhibitors could be used for the treatment of GPA. See page 419, paragraph bridging left and right columns.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
Here, the cited prior art teaches the claimed compounds of formula (I) are inhibitors of DPPI (cathepsin C) useful in the treatment of respiratory diseases such as cystic fibrosis and bronchiectasis comprising administering to a patient a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I).  See US ‘655.  While US ‘655 does not disclose ANCA-associated vasculitis as a disease/disorder treatable with the DPPI inhibitors taught therein, the prior art recognized ANCA-associated vasculitis as a disease/disorder treatable with inhibitors of DPPI. See WO ‘443.  Indeed, the prior art teaches the nexus between inhibition of DPPI and reducing neutrophil interaction with circulating ANCA in the treatment of ANCA-associated vasculitis via reducing the biosynthesis of PR3 and the pool of the surface fraction by inhibiting DPPI. See Jarrot et al. and Korkmaz et al. 
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administering an inhibitor of DPPI of formula (I) as taught in US ‘655 to a patient in need of treating ANCA-associated vasculitis as suggested by the combined teachings of WO ‘443, Jarrot et al., and Korkmaz et al. would be effective in reducing neutrophil interaction 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
et al.
Accordingly, a thorough analysis of the Graham factors supports the Examiner’s determination that administering a pharmaceutical composition comprising an effective amount of a compound of formula (I) to a patient with ACNA-associated vasculitis would have been obvious to a person of ordinary skill in the art at the time the application was filed. 
Claims 126, 129, and 134 recite biological effects elicited by carrying out the method of Claim 1, i.e., that “treating” comprises decreasing the PR3 cell surface expression of the patient (Claim 126), decreasing neutrophil serine protease (NSP) activity of the patient (Claim 129), or decreasing the patient’s ANCA blood concentration (Claim 134).  Such biological effects would be expected if an inhibitor of DPPI were administered to a patient having ANCA-associated vasculitis as evidenced by Jarrot et al. and Korkmaz et al.  Jarrot et al. teaches NSP activation requires a proteolytic cleavage by the lysosomal enzyme dipeptidyl peptidase I (DPPI), also known as cathepsin C. See page 707, right column, second full paragraph. Thus, inhibiting DPPI, which et al.  teaches reducing the biosynthesis of PR3 and the pool of the surface fraction by inhibiting DPPI, the protease that converts the proform of PR3 into an enzymatically active protease. See page 412, right column, last paragraph.  Thus, inhibiting DPPI would be expected to decrease PR3 biosynthesis and therefore also cell surface expression of PR3.  
Claim 165 requires the compound of formula (I) is orally administered once daily to the patient at a dose of from about 20 mg to about 50 mg. US ‘655 teaches for oral administration the daily dosage of a compound of formula (I) may be in the range from 0.01 micrograms per kilogram body weight (g/kg) to 100 milligrams per kilogram body weight (mg/kg).  For an average human subject, such daily dosages would range from 0.7 mg to 7000 mg daily, which fully encompasses the claimed daily dose range of 20 mg to 50 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, determining the optimum daily dosage of a compound of formula (I) would have been prima facie obvious to a person of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, US ‘655 discloses the general conditions for administering compounds of formula (I) as DPPI inhibitors for the treatment of diseases/disorders in patients.  As such, it is not inventive to discover the optimum or workable oral daily dosage of a compound of formula (I) within the oral daily dosage range taught by US ‘655.


Claims 156-157 and 161-162
Claims 156-157 and 161-162 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210655 A1 (Published Jul. 30, 2015) in view of WO 2014/091443 A1 (Published June 19, 2014), JARROT ET AL. (Autoimmunity Reviews, 2016, vol. 15, pages 704-713), and KORKMAZ ET AL. (Semin. Immunopathol., 2013, vol. 35, pages 411-421) as applied to claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, and 165 above, and further in view of SUKA ET AL. (Mod. Rheumatol., 2012, vol. 22, pages 877-884) and GEETHA ET AL. (J. Nephrol. 2015, vol. 28, pages 17-27).

Claimed Invention
	Dependent Claims 156-157 and 161-162 depend from Claim 1 and require further administering one or more additional active agents (Claim 156), wherein the one or more additional active agents comprise an anti-CD20 monoclonal antibody (Claim 157), wherein the one or more additional active agents comprise cyclophosphamide (Claim 161), or wherein the one or more additional active agents comprise a steroid (Claim 162).

Teachings of US ‘655, WO ‘443, JARROT ET AL, and KORKMAZ ET AL.
	The teachings of US ‘655, WO ‘443, Jarrot et al., and Korkmaz et al. are as applied to Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, and 165 supra, which teachings are herein incorporate by reference in their entirety and applied equally to Claims 156-157 and 161-162.

et al., and Korkmaz et al. in that the references do not disclose administering one or more additional active agents to the patient in addition to the DPPI inhibitor of formula (I).

Teachings of SUKA ET AL.
	Suka et al. teach administering a combination of the steroid prednisolone and cyclophosphamide improves health-related quality of life in patients with MPO-ANCA-associated vasculitis. See Abstract.
	Suka et al. teach randomized controlled trials have been conducted to establish the treatment strategy for ANCA-associated vasculitis, which mainly involve PR3-ANCA-associated vasculitis patients.  See page 878, left column, first full paragraph.
	Suka et al. teach the standardized cyclophosphamide plus prednisolone regimen in this study induced remission in 90% of study subjects.  See Abstract; page 882, right column, first full paragraph.

Teachings of GEETHA ET AL.
	Geetha et al. teach two randomized controlled trails have shown that rituximab [an anti-CD20 monoclonal antibody] is not inferior to cyclophosphamide for induction of remission in severe antibody-associated vasculitide (AAV). See Abstract.
	Geetha et al. teach GPA and MPA are rare small-vessel vasculitides that are characterized by the presence of circulating anti-neutrophil cytoplasmic autoantibodies (ANCAs) in 80-94% of affected patients. See page 17, right column, first full paragraph.  
et al. teach the introduction of therapy with glucocorticoids combined with cyclophosphamide improved prognosis for AAV. See paragraph bridging pages 17-18.
	Geetha et al. teach ANCAs are implicated in the pathogenesis of GPA and MPA and consequently therapies targeting cells that produce these antibodies have been considered as potential treatments for AAV.  Two randomized clinical trials have shown that rituximab, an anti-CD20 monoclonal antibody that targets B-cells, is not inferior to cyclophosphamide for induction of remission in severe GPA and MPA.  Consequently, in April 2011, the US FDA approved rituximab for the treatment of these diseases.  See page 18, left column, first full paragraph.
	Geetha et al. teach the treatment recommendations for GPA/MPA, depending on EUVAS disease categorization, include, inter alia, methotrexate + steroids, methotrexate or cyclophosphamide + steroids, cyclophosphamide or rituximab + steroids.  See Table 1.

Examiner’s Analysis and Determination of Obviousness
	The Examiner’s analysis and determination of obviousness as applied to Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, and 165 supra are herein incorporated by reference in their entirely and applied equally to Claims 156-157 and 161-162.  Additionally, it was common practice in the art of treating ANCA-associated vasculitis to combine different treatment modalities as evidenced by Suka et al. and Geetha et al.  For example, administering cyclophosphamide + steroids or rituximab + steroids to patients with ANCA-associated vasculitis was routine and commonplace in the art and in fact the recommended treatment for such patients.
	Accordingly, given the proven clinical efficacy of rituximab (anti-CD20 antibody), cyclophosphamide, and steroids as recited in the instant claims as “one or more additional active agents”, it would have been prima facie obvious to a person of ordinary skill in the art to administer 

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-2, 34, 129, 139, and 140 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 176, 180, 182-183, and 184 of copending Application No. 17/157,216 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 14, 33-35, 120, 126, 129, 134, 139-140, 156-157, 161-162, and 165 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 174-192 of copending Application No. 17/157,216 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cystic fibrosis and bronchiectasis are also respiratory diseases taught in US ‘655 to be treatable with the DPPI inhibitors taught therein.  See US ‘655 at [0141].